DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2018/006152, filed on 02/21/2018, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2017-030270, filed 02/21/2017, and 2017-118598, filed 06/16/2017. The preliminary amendment filed on 08/15/2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-16 without traverse in the reply filed on 05/16/2022 is acknowledged. 
4.	Claims 1-19 are pending. Claims 1-16 are under examination on the merits. Claims 17-19 are withdrawn to a non-elected invention from further consideration.
5.	The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  10,723,862 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
  
Information Disclosure Statement
6.	The information disclosure statement submitted on 08/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Priority

7.	Receipt is acknowledged of papers submitted on 08/15/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Fang Liu on 06/28/2022 to amend claims 1, and 17. Claims 3, 19 are canceled. Claims 17-18 are rejoined. All the claims renumbered accordingly. 
Claims 1, 2, 4-16 are allowable. Claims 17-19 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-16) and Group II (claims 17-19), as set forth in the Office action mailed on 04/11/2022, is hereby withdrawn and claims 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
8.1	 Claim 1 (Pages 1-3/16, marked as Page 3 to Page 5 , claims dated 08/15/2019) has been replaced by –
1.	A polymerizable composition for an optical material, comprising:
a compound (A) represented by General Formula (a) and including two or more allyloxycarbonyl groups;
at least one kind of radical polymerization initiator (B) selected from the group consisting of a peroxyketal-based radical polymerization initiator, a peroxymonocarbonate-based radical polymerization initiator, and a peroxyester-based radical polymerization initiator; 
at least one kind of dye (E) selected from the group consisting of an anthraquinone-based dye, a perinone-based dye, a monoazo-based dye, and a diazo-based dye; and
a modifier (C) selected from a polyether modified siloxane compound represented by General Formula (c1) or a polyol compound represented by General Formula (c2),

    PNG
    media_image1.png
    228
    1200
    media_image1.png
    Greyscale

wherein in General Formula (a), n represents an integer of 2 to 6, R1 represents a hydrogen atom or a methyl group, a plurality of present R1’s may be the same or different, X is a divalent to hexavalent organic group a derived from a linear or branched aliphatic polyol having 3 to 12 carbon atoms which optionally have an oxygen atom, a divalent to hexavalent organic group b derived from an alicyclic polyol having 5 to 16 carbon atoms which optionally have an oxygen atom, or a divalent to hexavalent organic group c derived from an aromatic compound having 6 to 12 carbon atoms, and the organic group a or the organic group b forms an allyl carbonate group by bonding to an allyloxycarbonyl group via an oxygen atom derived from a hydroxyl group provided in these groups,

    PNG
    media_image2.png
    222
    1200
    media_image2.png
    Greyscale

wherein in General Formula (c1), R1 to R8 may be the same or different, and at least one of R1 to R8 represents a polyether group represented by General Formula (c1a), and other R1 to R8 may be the same or different and represent a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkoxy group having 1 to 20 carbon atoms, a hydroxyl group, or a polysiloxy group, the plurality of present R2 to R5 may be the same as each other or different, m and n may be the same or different and represent an integer of 0 or more,

    PNG
    media_image3.png
    198
    1200
    media_image3.png
    Greyscale

wherein in General Formula (c1a), R25 represents a linear or branched alkylene group having 1 to 20 carbon atoms, R26 represents a hydrogen atom, a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkenyl group having 2 to 20 carbon atoms, or a linear or branched alkynyl group having 2 to 20 carbon atoms, a plurality of present R25‘s may be the same or different, k represents an integer of 1 or more, and 

    PNG
    media_image4.png
    536
    1200
    media_image4.png
    Greyscale

wherein in General Formula (c2), R2 represents a hydroxyl group, an -OX group, or a linear or branched alkyl group having 1 to 4 carbon atoms.  R3 represents a hydrogen atom, an X group, or a linear or branched alkyl group having 1 to 4 carbon atoms, R4 represents a hydrogen atom or a linear or branched alkyl group having 1 to 4 carbon atoms, Q1 to Q7 each independently represent a hydrogen atom, a linear or branched alkyl group having 1 to 4 carbon atoms, a -CH2-OX group, or an -OX group, p represents an integer of 1 to 4, s represents an integer of 0 to 4, t represents an integer of 0 to 4, and r represents an integer of 1 to 1,000, a plurality of present Q1 to Q7, X, s, and t may be the same or different, and * represents a bonding hand.–

8.2	 Claim 3 (Page 4/16, marked as Page 6 , claims dated 08/15/2019) has been cancelled. 

8.3	 Claim 17 (Pages 12-14/16, marked as Page 14 to Page 17 , claims dated 08/15/2019) has been replaced by –
17.	A method for manufacturing a plastic lens, comprising:
a step of preparing a polymerizable composition for an optical material by mixing
a compound (A) represented by General Formula (a) and including two or more allyloxycarbonyl groups,
at least one kind of radical polymerization initiator (B) selected from the group consisting of a peroxyketal-based radical polymerization initiator, a peroxymonocarbonate-based radical polymerization initiator, and a peroxyester-based radical polymerization initiator, 
at least one kind of dye (E) selected from the group consisting of an anthraquinone-based dye, a perinone-based dye, a monoazo-based dye, and a diazo-based dye, and
a modifier (C) selected from a polyether modified siloxane compound represented by General Formula (c1) or a polyol compound represented by General Formula (c2), and
a step of casting and polymerizing the polymerizable composition for an optical material to form a lens base material,

    PNG
    media_image1.png
    228
    1200
    media_image1.png
    Greyscale

wherein in General Formula (a), n represents an integer of 2 to 6, R1 represents a hydrogen atom or a methyl group, a plurality of present R1’s may be the same or different, X is a divalent to hexavalent organic group a derived from a linear or branched aliphatic polyol having 3 to 12 carbon atoms which optionally have an oxygen atom, a divalent to hexavalent organic group b derived from an alicyclic polyol having 5 to 16 carbon atoms which optionally have an oxygen atom, or a divalent to hexavalent organic group c derived from an aromatic compound having 6 to 12 carbon atoms, and the organic group a or the organic group b forms an allyl carbonate group by bonding to an allyloxycarbonyl group via an oxygen atom derived from a hydroxyl group provided in these groups,

    PNG
    media_image2.png
    222
    1200
    media_image2.png
    Greyscale

wherein in General Formula (c1), R1 to R8 may be the same or different, and at least one of R1 to R8 represents a polyether group represented by General Formula (c1a), and other R1 to R8 may be the same or different and represent a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkoxy group having 1 to 20 carbon atoms, a hydroxyl group, or a polysiloxy group, the plurality of present R2 to R5 may be the same as each other or different, m and n may be the same or different and represent an integer of 0 or more,

    PNG
    media_image3.png
    198
    1200
    media_image3.png
    Greyscale

wherein in General Formula (c1a), R25 represents a linear or branched alkylene group having 1 to 20 carbon atoms, R26 represents a hydrogen atom, a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkenyl group having 2 to 20 carbon atoms, or a linear or branched alkynyl group having 2 to 20 carbon atoms, a plurality of present R25‘s may be the same or different, k represents an integer of 1 or more, and

    PNG
    media_image4.png
    536
    1200
    media_image4.png
    Greyscale

wherein in General Formula (c2), R2 represents a hydroxyl group, an -OX group, or a linear or branched alkyl group having 1 to 4 carbon atoms, R3 represents a hydrogen atom, an X group, or a linear or branched alkyl group having 1 to 4 carbon atoms, R4 represents a hydrogen atom or a linear or branched alkyl group having 1 to 4 carbon atoms, Q1 to Q7 each independently represent a hydrogen atom, a linear or branched alkyl group having 1 to 4 carbon atoms, a -CH2-OX group, or an -OX group, p represents an integer of 1 to 4, s represents an integer of 0 to 4, t represents an integer of 0 to 4, and r represents an integer of 1 to 1,000, a plurality of present Q1 to Q7, X, s, and t may be the same or different, and * represents a bonding hand.–

8.4	 Claim 19 (Pages 15-16/16, marked as Page 17 to Page 18 , claims dated 08/15/2019) has been cancelled. 




Allowable Subject Matter
9.	Claims 1-2, 4-18 are allowed.
The most pertinent prior art known by the Examiner is Fukada et al. (JP 2005266794, machine translation, hereinafter, “”794”).  
“794 teaches a polymerizable composition for an optical material, comprising: a compound (A) represented by General Formula (a) and including two or more allyloxycarbonyl groups; at least one kind of radical polymerization initiator (B) selected from the group consisting of a peroxyketal-based radical polymerization initiator, a peroxymonocarbonate-based radical polymerization initiator, and a peroxyester-based radical polymerization initiator. 794 does not expressly teach at least one kind of dye (E) selected from an anthraquinone-based dye, a perinone-based dye, a monoazo-based dye, and a diazo-based dye; and a modifier (C) selected from a polyether modified siloxane compound represented by General Formula (c1) or a polyol compound represented by General Formula (c2) as set forth. Therefore the instant claims are distinguished over the prior art.   
Other prior art documents found in the course of examination and interference search found pertinent documents.  For instance, US 5,221,724 to Selvig sets forth similar polymerizable compositions for lens articles but fails to set forth the claimed UV absorber.  US 4,590,248 to Moriya sets forth a similar composition except the claimed dye compounds.  US 5,949,518 to Belmares sets forth compositions comprising the claimed dyes (anthraquinone based) in combination with UV absorbers having the claimed formula but differ in the polymerizable resin.  Belmares coatings, by way of example, use polymerizable siloxane resins.  Said coating composition comprising said dye and UV absorber are coated onto cured allyl carbonate resin articles/lens.  US 7,214,954 to Nagpal sets forth similar compositions but fails to set forth the claimed dye compounds.  US 6,316,577 to Bond sets forth similar compositions except no teaching of a UV absorber meeting the claimed definition.  Thus, the claimed polymerizable composition of claim 1 is deemed distinguished over the prior art.   Accordingly, the prior art is silent with regard to molded articles obtained from curing said compositions, as well as, optical materials and plastic lenses therefrom.  In addition, the method of manufacturing a plastic lens comprising preparing the polymerizable composition, as instantly claimed by batch mixing and forming lenses based materials by casting said mixture and polymerizing is not found in the prior art. 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed polymerizable composition for an optical material, comprising: a compound (A) represented by General Formula (a) and including two or more allyloxycarbonyl groups; at least one kind of radical polymerization initiator (B) selected from the group consisting of a eroxyketal-based radical polymerization initiator, a peroxymonocarbonate-based radical polymerization initiator, and a peroxyester-based radical polymerization initiator; at least one kind of dye (E) selected from the group consisting of an anthraquinone-based dye, a perinone-based dye, a monoazo-based dye, and a diazo-based dye; and a modifier (C) selected from a polyether modified siloxane compound represented by General Formula (c1) or a polyol compound represented by General Formula (c2),

    PNG
    media_image1.png
    228
    1200
    media_image1.png
    Greyscale

wherein in General Formula (a), n represents an integer of 2 to 6, R1 represents a hydrogen atom or a methyl group, a plurality of present R1’s may be the same or different, X is a divalent to hexavalent organic group a derived from a linear or branched aliphatic polyol having 3 to 12 carbon atoms which optionally have an oxygen atom, a divalent to hexavalent organic group b derived from an alicyclic polyol having 5 to 16 carbon atoms which optionally have an oxygen atom, or a divalent to hexavalent organic group c derived from an aromatic compound having 6 to 12 carbon atoms, and the organic group a or the organic group b forms an allyl carbonate group by bonding to an allyloxycarbonyl group via an oxygen atom derived from a hydroxyl group provided in these groups,

    PNG
    media_image2.png
    222
    1200
    media_image2.png
    Greyscale

wherein in General Formula (c1), R1 to R8 may be the same or different, and at least one of R1 to R8 represents a polyether group represented by General Formula (c1a), and other R1 to R8 may be the same or different and represent a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkoxy group having 1 to 20 carbon atoms, a hydroxyl group, or a polysiloxy group, the plurality of present R2 to R5 may be the same as each other or different, m and n may be the same or different and represent an integer of 0 or more,

    PNG
    media_image3.png
    198
    1200
    media_image3.png
    Greyscale

wherein in General Formula (c1a), R25 represents a linear or branched alkylene group having 1 to 20 carbon atoms, R26 represents a hydrogen atom, a linear or branched alkyl group having 1 to 20 carbon atoms, a linear or branched alkenyl group having 2 to 20 carbon atoms, or a linear or branched alkynyl group having 2 to 20 carbon atoms, a plurality of present R25‘s may be the same or different, k represents an integer of 1 or more, and 

    PNG
    media_image4.png
    536
    1200
    media_image4.png
    Greyscale

wherein in General Formula (c2), R2 represents a hydroxyl group, an -OX group, or a linear or branched alkyl group having 1 to 4 carbon atoms.  R3 represents a hydrogen atom, an X group, or a linear or branched alkyl group having 1 to 4 carbon atoms, R4 represents a hydrogen atom or a linear or branched alkyl group having 1 to 4 carbon atoms, Q1 to Q7 each independently represent a hydrogen atom, a linear or branched alkyl group having 1 to 4 carbon atoms, a -CH2-OX group, or an -OX group, p represents an integer of 1 to 4, s represents an integer of 0 to 4, t represents an integer of 0 to 4, and r represents an integer of 1 to 1,000, a plurality of present Q1 to Q7, X, s, and t may be the same or different, and * represents a bonding hand, and a method for manufacturing a plastic lens, comprising: a step of preparing a polymerizable composition for an optical material by mixing a compound (A) represented by General Formula (a) and including two or more allyloxycarbonyl groups, at least one kind of radical polymerization initiator (B) selected from the group consisting of a peroxyketal-based radical polymerization initiator, a peroxymonocarbonate-based radical polymerization initiator, and a peroxyester-based radical polymerization initiator, at least one kind of dye (E) selected from the group consisting of an anthraquinone-based dye, a perinone-based dye, a monoazo-based dye, and a diazo-based dye, and a modifier (C) selected from a polyether modified siloxane compound represented by General Formula (c1) or a polyol compound represented by General Formula (c2), as set forth, a step of casting and polymerizing the polymerizable composition for an optical material to form a lens base material.

The embodiment provides a polymerizable composition for an optical material including an ultraviolet absorber and to an optical material and a plastic lens obtained from the same composition. It is found that a combination of specific components suppresses the occurrence of cracks during polymerization and breaking during releasing while maintaining good transparency and that the productivity was excellent. Accordingly, the presently claimed invention as defined by claims 1-2, 4-18 is patentable with respect to prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/28/2022